Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US Patent Application US 2015/0224956 A1) and further in view of Ono et al.  (US Patent Application US 7,966,127 B2). Takenaka teaches a pedestrian protection apparatus comprising: an image capturer (4b) configured to capture an  image of an object in front of a vehicle; a sensor mounted on a bumper of the vehicle and configured to sense at least one of a change in acceleration and a change in pressure of the bumper caused by a collision between the vehicle and an object located in front of the vehicle (S50); and a controller (Electronic Control Unit (ECU) (1) in Figure 2) configured to determine whether or not the object is a pedestrian candidate in accordance with the image captured by the image capturer, determine whether or not the pedestrian candidate is a pedestrian in accordance with at least one of the change in the acceleration and the change in the pressure sensed by the sensor, and operate a protector for pedestrian protection in response to the pedestrian candidate being identified as the pedestrian [0028]. Takenaka does not teach a far infrared image capturer. Ono et al teaches an infrared image capturer (18). It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the image capturer of Takenaka such that it comprised an infrared image capturer so as to reliably detect a pedestrian near the vehicle as taught by Ono et al. (C6 L60-67). 
With regards to Claim 2: Fig. 3 of Takenaka teaches the pedestrian protection apparatus of claim 1, wherein the protector comprises at least one of a hood lift actuator (6) and a pedestrian protection external airbag (5).

With regards to Claim 4: Figure 4 of Takenaka teaches the pedestrian protection apparatus of claim 1, wherein the controller determines whether or not the pedestrian candidate is the pedestrian by determining whether or not the change in the pressure exceeds a predetermined pressure change reference value, Takenaka [0027].

With regards to Claim 9: Takenaka teaches the pedestrian protection apparatus of claim 1, further comprising a relative speed meter (3,4) configured to measure a relative speed of the pedestrian candidate with respect to the vehicle, wherein the controller controls an operation of the protector in accordance with the relative speed of the pedestrian candidate with respect to the vehicle. [0023]

With regards to Claim 10: The pedestrian protection apparatus of claim 9, wherein, when the relative speed of the pedestrian candidate with respect to the vehicle exceeds a predetermined reference speed, the controller does not operate the protector even when the pedestrian candidate is the pedestrian (Fig. 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Ono et al. as applied to claim 1 above and in further view of Hanqvist (WIPO Publication WO 2008/057042 A1).  Figure 4 of Takenaka teaches the pedestrian protection apparatus of claim 1, wherein the controller extracts an area, having a brightness level equal to or higher than a predetermined reference brightness level, from the FIR image and determines whether or not the object is the pedestrian candidate in accordance with the extracted area. Takenaka does not teach the determining of a pedestrian through brightness levels. Page 7 Lines 8-10 of Hanqvist teach identification of relevant subjects like pedestrians by distinguishing the brightness of objects in the imaging.  It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the brightness determination of Hanqvist into the apparatus of Takenaka in view of Ono et al. so as to provide an improved detection system as taught by Hanqvist.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Ono et al. as applied to Claim 1 above, and further in view of Hau et al. (US Patent Application Publication US 2007/0027584 A1). Takenaka teaches the pedestrian protection apparatus of claim 1, wherein the controller predicts a displacement of the bumper of the vehicle due to the collision in accordance with the change in the acceleration (3) and determines whether or not the pedestrian candidate is the pedestrian in accordance with the bumper displacement (1c). Takenaka teaches a bumper pressure sensor (2) but does not teach the bumper compression displacement sensor. Hau et al. teaches the bumper compression displacement by bend sensors (20a-20e) that are deflectable strip devices having an electrical resistance that varies in relation to the amount of their deflection [0010]. It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the bumper of Takenaka in view of Ono et al. such that it comprised a compression displacement sensor to detect the origin of the impact to the bumper as a pedestrian as taught by Hau et al. [0011].

With regards to Claim 6: As with Claim 5 above, Takenaka teaches the pedestrian protection apparatus of claim 5, wherein the controller determines whether or not the pedestrian candidate is the pedestrian by determining whether or not the bumper compression displacement exceeds a predetermined first compression displacement reference value, Takenaka [0027].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Ono et al. as applied to Claim 1 above, and further in view of Bando et al. (US Patent Application Publication US 2019/0286123 A1). Takenaka teaches the pedestrian protection apparatus of claim 1, wherein the controller calculates a vibration displacement of the bumper of the vehicle in accordance with the change in the acceleration and determines whether or not the pedestrian candidate is the pedestrian in accordance with the bumper vibration displacement. Takenaka teaches the pedestrian protection apparatus of claim 1 with sensors on the bumper of the vehicle but does not teach the vibration displacement sensor. Paragraph [0137] of Bando teaches the vibration displacement sensor (51) on the bumper that detects impact on the vehicle by the degree of vibration on the vehicle. It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the vibration displacement sensor into the combination of Takenaka in view of Ono et al. so as to detect the degree of impact to the vehicle as taught by Bando et al. [0137].

With regards to Claim 8: Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable as applied to Claim 7. Takenaka teaches the pedestrian protection apparatus of claim 7, wherein the controller determines whether or not the pedestrian candidate is the pedestrian by determining whether or not the bumper vibration displacement is less than a predetermined first vibration displacement reference value, Takenaka [0027].

Claims 11, 12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US Patent Application US 2015/0224956 A1) and further in view of Ono et al.  (US Patent Application US 7,966,127 B2). Takenaka teaches a pedestrian protection method comprising: capturing, by an image capturer (4b), a far infrared (FIR) image of an object in front of a vehicle; sensing, by a sensor, at least one of a change in acceleration and a change in pressure of a bumper caused by a collision between the vehicle and an object located in front of the vehicle (S50); determining, by a controller (ECU (1) in Figure 2), whether or not the object is a pedestrian candidate in accordance with the FIR image captured by the image capturer, and determining whether or not the pedestrian candidate is a pedestrian in accordance with the change in the acceleration and the change in the pressure sensed by the sensor; and operating, by the controller, a protector for pedestrian protection in response to the pedestrian candidate being identified as the pedestrian [0028]. Takenaka does not teach a far infrared image capturer. Ono et al teaches an infrared image capturer (18). It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the image capturer of Takenaka such that it comprised an infrared image capturer so as to reliably detect a pedestrian near the vehicle as taught by Ono et al. (C6 L60-67). 

With regards to Claim 12: Fig. 3 of Takenaka teaches the pedestrian protection method of Claim 11, wherein the protector comprises at least one of a hood lift actuator (6) and a pedestrian protection external airbag (5).

With regards to Claim 14: Figure 4 of Takenaka teaches the pedestrian protection method of claim 11, wherein, in the determining, the controller determines whether or not the pedestrian candidate is the pedestrian by determining whether or not the change in the pressure exceeds a predetermined pressure change reference value, Takenaka [0027].

With regards to Claim 19: Takenaka teaches the pedestrian protection method of claim 11, further 20comprising measuring, by a relative speed meter (3,4), a relative speed of the pedestrian candidate with respect to the vehicle, wherein an operation of the protector is controlled in accordance with the relative speed of the pedestrian candidate with respect to the vehicle [0023]. 

With regards to Claim 20: Takenaka teaches the pedestrian protection method of claim 19, wherein, in the operating, when the relative speed of the pedestrian candidate with respect to the vehicle exceeds a predetermined reference speed, the controller does not operate the protector even when the pedestrian candidate is the pedestrian (Fig. 5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Ono et al. and in further view of Hanqvist (WIPO Publication WO 2008/057042 A1). Figure 4 of Takenaka teaches the pedestrian protection method of claim 11, wherein, in the determining, the controller extracts an area, having a brightness level equal to or higher than a predetermined reference brightness level, from the FIR image captured by the image capturer and determines whether or not the object is the pedestrian candidate in accordance with the extracted area. Takenaka does not teach the determining of a pedestrian through brightness levels. Page 7 Lines 8-10 of Hanqvist teach identification of relevant subjects like pedestrians by distinguishing the brightness of objects in the imaging.  It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the brightness determination of Hanqvist in the image capturer of Claim 1 to provide an improved detection system as taught by Hanqvist.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Ono et al. as applied to Claim 11 above, and further in view of Hau et al.  Takenaka teaches the pedestrian protection method of claim 11, wherein, in the determining, the controller predicts a displacement of the bumper of the vehicle due to the collision in accordance with the change in the acceleration (3) and determinesMOBAJU.353AUS whether or not the pedestrian candidate is the pedestrian in accordance with the bumper displacement (1c). Takenaka teaches a bumper pressure sensor (2) but does not teach the bumper compression displacement sensor. Hau et al. teaches the bumper compression displacement by bend sensors (20a-20e) that are deflectable strip devices having an electrical resistance that varies in relation to the amount of their deflection [0010] It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate bumper compression displacement sensor in the place of the collision detection sensor in Takenaka to detect the origin of the impact to the bumper as a pedestrian as taught by Hau et al. [0011]. 

With regards to Claim 16: As with Claim 15 above, Takenaka teaches the pedestrian protection method of claim 15, wherein, in the determining, the controller determines whether or not the pedestrian candidate is the pedestrian by determining whether or not the bumper compression displacement exceeds a predetermined first compression displacement reference value, Takenaka [0027].

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Ono et al as applied to Claim 11 above, and further in view of Bando et al. The pedestrian protection method of claim 11, wherein, in the determining, the controller calculates a vibration displacement of the bumper of the vehicle due to the collision in accordance with the change in the acceleration and determines whether or not the pedestrian candidate is the pedestrian in accordance with the bumper vibration displacement. Takenaka teaches the pedestrian protection method of claim 11 with sensors on the bumper of the vehicle but does not teach the vibration displacement sensor. Paragraph [0137] of Bando teaches the vibration displacement sensor (51) on the bumper that detects impact on the vehicle by the degree of vibration on the vehicle. It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the vibration displacement sensor in Takenaka to detect the degree of impact to the vehicle as taught by Bando, Bando et al. [0137].

With regards to Claim 18: Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable as applied to Claims 17 above. Takenaka teaches the pedestrian protection method of claim 17, wherein, 15in the determining, the controller determines whether or not the pedestrian candidate is the pedestrian by determining whether or not the bumper vibration displacement is less than a predetermined first vibration displacement reference value, Takenaka [0027].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Ganci whose telephone number is (571)272-6577. The examiner can normally be reached Monday - Friday 7:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on (571) 272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW JOSEPH GANCI/Examiner, Art Unit 4175                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616